Judgment unanimously affirmed and that the third-party plaintiffs and defendants-respondents-appellants recover of the plaintiff-appellant-*1136respondent and the defendant-appellant the costs of this appeal; and that the plaintiff-appellant-respondent recover of the defendant-appellant the costs of this appeal; and that the third-party defendant-respondent recover of the third-party plaintiffs and defendants-respondents-appellants the costs of this appeal. No opinion. Concur — Peck, P. J., Callahan, Breitel, Bastow and Rabin, JJ.